Citation Nr: 0120455	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  94-48 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for dermatophytosis.


REPRESENTATION

Veteran represented by:	Michael Wildhaber, Attorney At 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

By a May 1994 RO decision, the veteran's claim for an 
increased (compensable) rating for dermatophytosis of the 
feet was denied, and he appealed this decision to the Board 
of Veterans' Appeals (Board).  In January 1997, the Board 
denied the veteran's claim for an increased rating.  
Thereafter, he appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a March 1998 order, 
the Court granted a joint motion for remand.  In July 1998, 
the Board remanded the case for further evidentiary 
development.  In September 1999, the Board again denied the 
claim, and the veteran again appealed to the Court.  In 
January 2001, the Court granted a joint motion for remand, 
vacated the September 1999 Board decision, and remanded the 
case for compliance with directives that were specified by 
the Court.


FINDING OF FACT

Dermatophytosis is currently manifested by no more than 
slight exfoliation, exudation, or itching in a nonexposed 
surface.


CONCLUSION OF LAW
 
Dermatophytosis is no more than 0 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1953 to June 
1956.  When he was examined for enlistment purposes in June 
1953, it was noted he had pes planus, to one degree.  In 
April 1956, he was diagnosed as having dermatophytosis and 
tinea pedis of both feet.  On separation examination, in June 
1956, his skin and feet were normal.  It was also noted that 
he had foot trouble in the summer time. 

By a July 1958 RO decision, service connection for 
dermatophytosis of the feet was granted and a noncompensable 
evaluation was assigned.  Calluses of the feet and scars of 
the forehead and the third right finger were noted as non-
service-connected conditions.  

By a November 1988 RO decision, continued the noncompensable 
evaluation for dermatophytosis, and denied claims of service 
connection for skin cancer due to chemical exposure, and 
frostbite of the feet were denied.  The veteran did not 
appeal this decision, and it became final.
 
In April 1993, the RO received the veteran's claim for an 
increased rating for dermatophytosis of the feet.

A June 1993 VA compensation examination report shows that the 
veteran reported having trouble with his feet during his 
service in Korea.  He related that he was diagnosed as having 
dermatophytosis of the feet.  It was noted that 
dermatophytosis was indicated on a VA examination two years 
earlier.  On examination, multiple scars were noted about the 
forehead, elbow, knee, and left shoulder.  On examination of 
the feet, no dermatological abnormalities were indicated.  
There were no pertinent diagnoses.

A January 1994 VA compensation examination report shows that 
the veteran reported that his feet burned all of the time; 
and he said that this condition had been going on for months.  
He also related that his feet felt numb.  He was asked about 
a rash of the feet and other details, but did not answer.  On 
examination, all of his toenails were thickened, especially 
the great toenails.  No rash was seen between the toes of the 
feet.  The distribution of the skin disorder was noted as -- 
toenails.  The examiner noted that the examination query 
regarding the configuration and the characteristics of skin 
lesions was inapplicable to the veteran's case.  The 
impression was onychomycosis of the toenails of both feet. 

In February 1996, the veteran underwent a VA compensation 
examination.  The report indicated he had been diagnosed as 
having "histoplasmosis" of the bilateral inguinal areas and 
the feet two years earlier.  At that time, it was also noted 
that that he had seemingly cystic lesions in the right 
retroauricular area; and pathology reports revealed such were 
epidermal inclusion cysts.  It was noted that a present 
examination showed very little evidence of any skin disease.  
There was barely noticeable epidermal phytosis of both 
inguinal areas and both feet; and this was the only 
dermatological finding.  Physical findings included minimal 
scaly lesions in both groins and on the toes of the left 
foot, with plantar calluses.  It was noted that he had 
numerous skin warts removed, and had a residual scar on the 
right neck.  It was pointed out that the veteran was not 
taking any medicine for dermatological conditions.  The 
diagnoses were minimal dermatophytosis of both groins and 
feet, benign warts of the neck, chest and legs, and pes 
planus with plantar calluses of the left foot. 

A treatment record, dated in 1998, signed by Michael F. 
Doucet, M.D., is only partially legible.  (A legible copy of 
this record was requested by the RO; however, another 
partially legible copy was again furnished by the appellant's 
attorney and is described below.)  The material that can be 
deciphered reflects that the veteran reported a history of 
service-connected dermatophytosis.  He related that he had 
used creams as treatment.  He complained of itching patches 
on his legs for years and years.  He also said he had lesions 
in his right groin area and a history of skin problems about 
his right neck some years ago.  On examination, he had 
eczematous patches.  He also had excoriation and scarring 
over his lower legs, hyperkeratosis, and pigmented lesions 
over his right groin.  The impressions were lichen simplex 
chronicus and seborrheic keratosis.  The use of ointment was 
among the treatment recommendations.

A September 1998 VA compensation examination report reflects 
that the veteran indicated he had a history of 
dermatophytosis since military service in 1953.  He related 
that he had not utilized specific therapy for any 
dermatological disorders in many years and that previous 
treatments (probably topical antifungal agents) were 
ineffective.  It was noted that he did not have a history of 
specific complications such as secondary infection, 
cellulitis, or abscess formation etc.  It was noted that the 
veteran had multiple wart-like skin lesions about the penile 
shaft, among other areas; he had multiple callosities of the 
feet; and he had intermittent pruritus, particularly of the 
interdigital regions of the feet and bilateral groins.  He 
denied having any other significant dermatological 
symptomatology.  On physical examination, it was noted he had 
bilateral tinea pedis et cruris with scaly interdigital skin 
lesions of the bilateral feet and onychomycosis of the 
multiple toenails, and pigmented bilateral inguinofemoral as 
well as perianal macular eruptions.  (It is noted that the 
veteran reported that he had constant involvement of the 
interdigital areas of the feet and bilateral inguinofemoral 
regions.)  There was a mild ID reaction with scaliness of the 
interdigital regions of the bilateral hands.  There were 
scattered pigmented macular regions as well as maculopapular 
skin lesions of the lower legs.  He had multiple warts of the 
abdominal wall, penile shaft, and back.  He also had multiple 
callosities of the feet.  

The examiner also provided specific answers to the questions 
posed in the Board's July 1998 remand.  In response to the 
Board's first question as to whether the veteran had slight 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, the examiner noted that previous statements 
had referred to mild scaliness as well as itching of the 
interdigital regions of the feet and bilateral inguinofemoral 
and perianal regions with mild scaliness of the interdigital 
lesions of the hands.  The examiner noted that the veteran 
had prescribed scattered pigmented macular-maculopapular skin 
lesions of the lower legs which were only slightly and 
intermittently pruritic.  In response to the second question 
as to whether dermatophytosis resulted in exfoliation, 
exudation, or itching involving exposed surface or extensive 
areas, it was noted that the veteran's condition was normal 
or negative.  It was opined that dermatophytosis was 
currently limited to nonexposed surfaces.  With respect to 
the third question as to whether the veteran had exudation, 
constant itching, extensive lesions or marked disfigurement, 
the examiner indicated that the veteran was "negative."  
Finally, with respect to the fourth question as to whether he 
had ulceration, extensive exfoliation, or crusting; whether 
he had systemic or nervous manifestations; and whether the 
dermatophytosis was exceptionally repugnant, it was again 
noted that the veteran was "negative," i.e. he did not have 
such symptoms.  It was noted that color photographs were not 
needed as there was an absence of disfigurement or 
disfiguring scars.  The diagnosis was tinea pedis et cruris.

A November 1998 VA compensation examination reflects that the 
veteran reported that he had a history of intermittent 
dermatophytosis since 1956.  He also related that he had skin 
lesions on the right side of the neck for one year.  He said 
he underwent treatment in which a skin lesion of the right 
side of the neck was frozen off.  As for current symptoms, he 
said, he had intermittent pain over the skin lesion of the 
right side of the neck.  On examination, he had a skin lesion 
which measured 1 centimeter in diameter, which was crusted.  
It was noted that both of the veteran's feet appeared normal.  
He had no ulceration, exfoliation, or nervous manifestations.  
The diagnoses were recurrent dermatophytosis and a skin 
lesion of the right side of the neck, which according to a 
dermatologist, was seborrheic dermatitis.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the May 1994 RO decision, which denied his 
claim for an increased rating for dermatophytosis of the 
feet.  The RO's decision, as well as the statement of the 
case and subsequent supplemental statements of the case, 
informed the veteran that medical evidence regarding the 
severity of his service-connected dermatophytosis was needed 
to substantiate his claim.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The case was remanded by the Board in July 1998 
for the purpose of gaining additional development and the RO 
complied with all instructions.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO has requested all relevant (treatment) records 
identified by the veteran and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  In this case, the 
Board finds that VA has done everything reasonable to assist 
the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, while the 
evaluation of a service-connected disability requires review 
of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

Diagnostic Code 7813 provides that dermatophytosis will be 
rated as eczema, and is dependent upon the location, extent, 
and repugnant nature or otherwise disabling characteristics 
of its manifestations.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, is assigned 
a 50 percent evaluation.  With exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  When there is exfoliation, 
exudation or itching involving an exposed surface or 
extensive area, a 10 percent rating is warranted.  With 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran was diagnosed as having 
dermatophytosis of the feet during his period of active duty.  
In July 1958, the RO granted service connection for 
dermatophytosis of the feet and a noncompensable evaluation 
was assigned.  Since this decision, his rating has never been 
increased.  Additionally, it is noted that calluses and scars 
of the forehead and finger were noted as non-service-
connected conditions.

In April 1993, the veteran filed a claim for an increased 
rating.  He underwent a VA compensation examination in June 
1993, and there were no pertinent dermatological diagnoses.  
In January 1994, he underwent another VA examination, during 
which he complained of burning and numbness sensations of the 
feet.  On examination, it was noted that the distribution of 
the skin disorder was limited to the toenails.  He did not 
have a rash of the feet; however, thickening of the toenails 
was noted.  The clinical impression was onychomycosis of the 
toenails of both feet.  Dermatophytosis was not diagnosed.  

In February 1996, the veteran underwent a VA compensation 
examination, during which it was noted that there was very 
little evidence of skin disease.  There was barely any 
evidence of phytosis of both inguinal areas and both feet.  
Minimal scaly lesions in both groins and the toes of the left 
foot were noted.  Additionally, it was noted that the veteran 
was not undergoing any type of treatment for his skin.  The 
diagnoses were minimal dermatophytosis of both groins and 
feet.  Other dermatological diagnoses were benign warts of 
the neck, chest, and legs, and pes planus with plantar 
calluses of the left foot, none of which are service-
connected.

A 1998 private medical treatment record shows that the 
veteran reported having a long history of itching of the 
legs.  On examination, he had eczematous patches, excoriation 
and scarring over the lower legs, hyperkeratosis and 
pigmented lesions over the right groin.  No objective 
findings were made with respect to the feet.  The clinical 
impressions were lichen simplex chronicus and seborrheic 
keratosis.  Dermatophytosis was not diagnosed.

In July 1998, the Board remanded the veteran's claim to the 
RO for further evidentiary development, including a 
comprehensive VA examination which addressed pertinent VA 
rating criteria.  Pursuant to the Board's remand, the veteran 
underwent a VA examination in September 1998.  On 
examination, he had slight intermittent pruritis, mild 
scaliness, and itching of the interdigital regions of the 
feet and bilateral groins.  He had onychmycosis of the 
multiple toenails, and pigmented bilateral inguinofemoral and 
perianal macular eruptions.  A mild ID reaction with 
scaliness of the hands was noted, as were multiple warts and 
callosities of the feet.  Additionally, the VA examiner 
answered several questions, which were posed by the Board in 
its July 1998 remand, all of which specifically deal with the 
pertinent rating criteria.  The examiner opined that 
dermatophytosis did not effect exposed surfaces or extensive 
areas, but was currently limited to nonexposed surfaces.  It 
was noted he did not have exfoliation, exudation, or itching 
involving an exposed area.  It was noted he did not have 
extensive lesions, marked disfigurement, ulcerations, 
crusting, or systemic or nervous manifestations; and the 
condition was not exceptionally repugnant.  The diagnosis was 
tinea pedis et cruris.

Finally, the most recent medical evidence on file consists of 
a November 1998 VA compensation examination report which 
reflects that the veteran's feet appeared normal, and were 
without ulceration and exfoliation; and there were no nervous 
manifestations.  The diagnoses included recurrent 
dermatophytosis.

Now that the medical evidence has been briefly summarized, 
the Board will analyze what locations of the body are 
affected by dermatophytosis.  (Such an analysis is necessary 
as the rating criteria speaks to the location of the effected 
areas (e.g. exposed or nonexposed areas).  In this regard, it 
is noted that service connection was granted for 
dermatophytosis.  All areas effected by dermatophytosis occur 
on nonexposed surfaces.  

Nearly thirty years after his service discharge, in 1985, of 
dermatophytosis of the upper extremities was noted.  
Thereafter, there is no subsequent evidence demonstrating 
dermatophytosis of the upper extremities.  Recent medical 
evidence, including VA examinations conducted in January 
1994, February 1996, September 1998, and November 1998 do not 
reflect any evidence showing that the veteran experiences 
dermatophytosis in exposed areas.  Specifically, in January 
1994, it was noted that the distribution of the veteran's 
skin disorder was limited to his toenails.  In February 1996, 
it was noted that the veteran had dermatophytosis of the feet 
and groin, both of which are nonexposed areas, which are 
typically covered with shoes and clothing.  In September 
1998, the VA examiner noted that previous examination reports 
had referred to the veteran having skin conditions effecting 
the hands, among other areas.  These skin conditions were not 
specified as dermatophytosis but as an ID reaction, among 
other non-service-connected skin conditions.  Additionally, 
the examiner specifically opined that the veteran's current 
dermatophytosis was limited to nonexposed areas.  When 
examined in November 1998, recurrent dermatophytosis was 
diagnosed, and the effected areas were not specified.  In 
sum, the aforementioned evidence serves to show that 
dermatophytosis currently effects non-exposed areas, 
including the feet and groin.  

The veteran and his attorney strenuously argues that the 
veteran's dermatophytosis not only effects his feet and groin 
but also his hands and upper body, among other exposed areas.  
While there is an isolated finding, rendered in 1985, more 
than 15 years ago, which reflects the opinion that 
dermatophytosis effects the upper extremities, there are no 
subsequent findings of such.  Rather, dermatophytosis has 
been recently and repeatedly noted as solely affecting the 
groin and feet.  While many of the examination reports on 
file, including VA compensation examinations, refer to skin 
problems of exposed areas, including the face, hands, penis, 
and back, these skin conditions have not been diagnosed as 
dermatophytosis but have been diagnosed as nodular 
subcutaneous lesions, a mild ID reaction, folliculitis, 
dermatitis, lichen simplex chronicus, seborrheic keratosis, 
and warts, among other things.  Significantly, none of the 
aforementioned conditions are service-connected.  As such, 
symptomatology from these conditions may not be considered 
when rating the veteran's service-connected dermatophytosis.  
38 C.F.R. § 4.14.  

Further, the Board recognized the problem of differentiating 
between the veteran's service-connected dermatophytosis and 
other non-service-connected dermatological symptomatology and 
remanded the veteran's claim to the RO, in July 1998, in 
part, for the purpose of resolving this matter.  Pursuant to 
the Board's remand, the veteran underwent a VA examination, 
in September 1998 to determine how pervasive his 
dermatophytosis was.  The examiner definitively opined that 
dermatophytosis effected only nonexposed areas.  (Again, 
while other dermatological conditions, which affect exposed 
areas, might have been detailed during the course of the 
September 1998 examination, such conditions were not noted as 
dermatophytosis.) 

Now that the Board has determined that dermatophytosis 
effects only nonexposed areas, it will entertain the extent 
of the skin condition (i.e. whether dermatophytosis results 
in exudation, itching, or exfoliation etc.).  In this regard, 
it is noted that when the veteran was examined by VA in 
January 1994, there were no findings of exudation, itching, 
or exfoliation.  It was commented that the veteran had 
minimal dermatophytosis of both groins and feet.  In February 
1996, it was noted that there was little evidence of skin 
disease.  He had barely noticeable phytosis of the inguinal 
areas and both feet, and only minimal scaly lesions in both 
groins and the toes of the left foot.  Additionally, it was 
noted that the veteran was not taking any medicine for his 
dermatological problems.  A 1998 private medical record 
reflects that the veteran reported having itching patches of 
the legs, and objective findings included excoriation and 
scarring over the lower legs.  While these findings appear to 
be significant, none of the symptomatology can be considered 
in rating the veteran's dermatophytosis as the aforementioned 
conditions were attributed to lichen simplex chronicus and 
seborrheic keratosis, both of which are non-service-connected 
conditions.  Id.  When the veteran was examined by the VA in 
September 1998, it was specifically noted that his 
dermatophytosis did not result in exudation, itching, 
extensive lesions, exfoliation, ulcerations, crusting, or 
marked disfigurement.  It was also noted that he did not have 
systemic or nervous manifestation, and his condition was not 
described as exceptionally repugnant.  Finally, when the 
veteran was examined in November 1998, it was noted that the 
veteran's feet appeared normal, and were without ulcerations, 
exfoliation, or nervous manifestations.

In sum, the evidence does not establish the presence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area sufficient to justify an increased 
rating for dermatophytosis.  Further, there is no evidence of 
extensive lesions, marked disfigurement, crusting, systematic 
or nervous manifestations, or ulcerations.  His 
dermatophytosis is not exceptionally repugnant, but is 
slight, involving only nonexposed areas.  There is no 
reliable evidence that the dermatophytosis results in 
exudation or itching constant.  As such, the veteran is not 
entitled to an increased rating for dermatophytosis.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the most recent VA examinations are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  Neither the veteran nor 
his attorney are shown to be qualified to render medical 
diagnoses or opinions.  Hence, their views as to the 
complaints and the extent (i.e. location and nature) of his 
service-connected dermatophytosis are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

It has been argued that the Board mis-relied on examination 
reports.  The Board did not and does not.  None of the 
objective examinations during the appeal period support the 
claim.  The fact that the joint motion appears to confuse the 
service-connected dermatophytosis with other skin disorders 
does not mean that the examiners were confused.  The request 
that the Board should consider scheduling another examination 
has been reviewed.  However, there are multiple examinations 
and one of the examinations is the most thorough examination 
for dermatophytosis that this Board Member has ever seen.  
Every rating element has been addressed by the examiner.  The 
record is complete, thorough and warrants no more than a non-
compensable evaluation.  The argument that the examination 
should be conducted during the active phase has also been 
considered.  However, it has been implied or stated that he 
is always active.  Some of the examinations disclosed 
activity of dermatophytosis; but it involved a small, non-
extensive area.

In regard to the assertion that the Board should provide 
further reasons for its determination that the skin does not 
involve an extensive area, we conclude that the examiner is 
competent and capable of distinguishing an extensive area of 
the service-connected dermatophytosis from a smaller area.  
The examiner's statement of negative is persuasive.  
Similarly, we conclude that the examiner is capable of 
distinguishing whether the dermatophytosis involves an 
exposed area or not.  The examiner determined that 
dermatophytosis did not involve an exposed area.  The most 
probative evidence of the degree of the veteran's 
dermatophytosis has been generated by skilled professionals.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

We again note that the joint motion and the May 2001 
statement of the attorney addressed dermatological conditions 
of multiple areas.  However, the veteran is not service-
connected for every dermatological condition.  He is service 
connected for dermatophytosis.  The argument that the Board 
should evaluate conditions that are not service connected and 
which have been distinguished (by professionals) from the 
dermatophytosis lacks legal merit.  38 C.F.R. § 4.14 (2000). 


ORDER

An increased rating for dermatophytosis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

